Citation Nr: 1534291	
Decision Date: 08/11/15    Archive Date: 08/20/15

DOCKET NO.  09-18 748A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a neck disability.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for migraines.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel


INTRODUCTION

The appellant is a Veteran with active service from December 1988 to April 1992 (including service in the Southwest Asia theater of operations).  These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Denver, Colorado Department of Veterans Affairs (VA) Regional Office (RO).  In May 2013, these matters were remanded by the Board for the purpose of scheduling a videoconference hearing.  In March 2014, a videoconference hearing was held before the undersigned; a transcript is in the record.  In June 2014, these matters were again remanded for development.

The issue of service connection for migraines is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran served in the Southwest Asia theater of operations during the Persian Gulf War.

2. The Veteran's current back disability, diagnosed as degenerative joint disease (DJD) and degenerative disc disease (DDD), is attributed to known clinical diagnoses, and was not manifested in service; arthritis of the back was not manifested within the first postservice year; and the preponderance of the evidence is against a finding that the Veteran's current back disability is related to his service.

3.  The Veteran's neck disability, diagnosed as DJD and DDD, is attributed to known clinical diagnoses, and was not manifested in service; arthritis of the neck was not manifested within the first postservice year; and the preponderance of the evidence is against a finding that the Veteran's neck disability is related to his service.


CONCLUSIONS OF LAW

1. Service connection for a back disability is not warranted. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.317 (2014).

2. Service connection for a neck disability is not warranted. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3. 304, 3.307, 3.309, 3.317 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  By correspondence dated in November 2009, VA notified the Veteran of the evidence and information needed to substantiate and complete his claims, of what information he was responsible for providing, of the evidence that VA would attempt to obtain on his behalf, and how VA assigns disability ratings and effective dates of awards. 

The Veteran's service treatment records (STRs) are associated with the record, and pertinent VA and private treatment records have been secured.  The RO arranged for VA examinations of the Veteran's neck and back in September 2007, and, pursuant to the Board's June 2014 remand, obtained VA medical opinions in September 2014.  The Board finds that the VA examination report and medical opinions are adequate for rating purposes as they contain sufficient clinical findings and opinions with sufficient rationale to constitute probative medical evidence adequate to adjudicate the claims.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The RO's actions have substantially complied with the June 2014 remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998). VA's duty to assist is met.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fully explain the issues and suggest the submission of evidence that may have been overlooked.  Here, during the videoconference hearing in March 2014, the undersigned explained what was needed to substantiate the claims of service connection.  A deficiency in the conduct of the hearing has not been alleged.  The Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. § 3.103(c)(2) were satisfied.

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claims.

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that it was incurred in service.  38 C.F.R. § 3.303.  To substantiate a claim of service connection, there must be evidence of: (1) a present disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).   The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).   

Certain chronic disabilities, to include arthritis, may be presumed to have been incurred in service if manifested to a compensable degree within a specified period of time postservice (one year for arthritis).  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  Additionally, for chronic diseases like arthritis, service connection is warranted if shown by a continuity of symptoms since service.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Veteran served in the Southwest Asia theater of operations during the Persian Gulf War.  VA will pay compensation to a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability, including muscle or joint pain, provided that such disability became manifest either during active military, naval, or air service in the Southwest Asia theater of operations, or to a degree of 10 percent or more not later than December 31, 2016; and that, by history, physical examination, and laboratory tests, cannot be attributed to any known clinical diagnosis. 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

 In all cases where an undiagnosed illness may be present, that illness must be confirmed by objective findings.  Objective indications of a chronic disability include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification. 38 C.F.R. § 3.317(a)(3).  There is no requirement that there be competent evidence of a nexus between the claimed illness and service. Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Laypersons are competent to report objective signs of illness.  Id.

Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim. If so, the claim is denied; if the evidence supports the claim, or is in equipoise, the claim is to be allowed. Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson. 38 C.F.R. § 3.159(a)(2).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A.        § 5107(b).

The Veteran alleges that his current back and neck disabilities began in service.  His STRs are silent for any complaints, findings, treatment, or diagnoses relating to back or neck disabilities.

At the March 2014 videoconference hearing, the Veteran testified that he injured his back and his neck after driving over a trench in Iraq and that he thereafter self-medicated with over-the-counter pain medication.  

Postservice VA treatment records show that he was seen in July 2007 for a mental health evaluation during which he denied ever injuring his head or neck in a car accident, from some other moving vehicle accident, or in a fight or fall.  During 
October 2007 VA treatment, he reported chronic back pain and stated that his back would bother him in the Army whenever he would wrestle.

On September 2007 VA examination, the Veteran reported pain and stiffness in his back since his time in the Army.  He stated that he used to wrestle during service and that this caused a lot of frequent pain and spasm in his lower back.  Although he stated that this was a daily occurrence in the service, he now experiences such pain and spasm once a week.  With respect to his neck disability, the Veteran reported that he has experienced neck pain and stiffness, or strain, for "about the last year."
DJD and DDD of the cervical and lumbar spine were diagnosed.  No etiological opinions were provided

Pursuant to the Board's June 2014 remand, a September 2014 VA medical opinion was obtained.  The opinion provider considered the Veteran's statements and testimony, as requested, and reviewed the record.  She noted that the Veteran's STRs were silent for back or neck complaints in service.  She further noted that the first complaint of back pain was in November 2007, after he strained it weightlifting.  The examiner opined that degenerative changes were not noted until 15 years postservice and that there was no evidence for continuity of symptoms.  She further opined that degenerative changes typically develop over time and are not diagnostic of a remote strain, such as claimed with wrestling.

As there is no evidence that arthritis of the lumbar or cervical spine was manifested in the first postservice year, service connection for such disabilities on a presumptive basis (as a chronic disease under 38 U.S.C.A. §§ 1112, 1137) is not warranted.

The Board also finds there is no continuity of symptomatology after service to support the Veteran's claims under 38 C.F.R. § 3.303(b). While he may be competent to describe symptoms such as back and neck pain, even though such symptoms were not recorded during service, the STRs lack documentation of manifestations sufficient to identify the claimed disabilities or to establish chronicity in service and continuity since.  Notably, the Veteran reported during the September 2007 VA examination that he had neck pain and stiffness for the last year; he also reported that he has flares of back pain and spasms once a week (which in itself goes against a claim of continuity of symptoms).  For the foregoing reasons, continuity of symptomatology has not been established, either by the clinical record or by the Veteran's statements.  Accordingly, the preponderance of the evidence is against the claim of service connection for back or neck disabilities based on continuity of symptomatology under 38 C.F.R. § 3.303(b).

The Veteran has not presented any medical opinion or medical literature that relates his back or neck disabilities to service.  To the extent he asserts that there is a nexus for either disability, the Board notes the etiology of a lumbar or cervical spine disorder such as DJD or DDD is (in the absence of evidence of onset in service and continuity since) a medical question that falls outside the realm of common knowledge of a layperson.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). The Veteran is a layperson and has not alleged that he has any medical expertise; therefore, his own opinion in this matter is not competent evidence.

The VA opinion provider who reviewed the record and considered the Veteran's statements concluded that his back and neck disabilities are unrelated to service, and more in line with degenerative changes that develop over time.  The Board finds that these opinions, by a medical provider who reviewed the evidence of record and cites to supporting factual data, to be the most probative and persuasive evidence in this matter.

Additionally, because the Veteran is a Persian Gulf Veteran, the Board has also considered whether the provisions of 38 C.F.R. § 3.317 are applicable.  However, his back and neck disabilities are not related to undiagnosed illnesses (since they have been diagnosed as DJD and DDD).  Additionally, the medical evidence of record does not indicate that his back and neck disabilities are medically unexplained chronic multisymptom illnesses defined by clusters of signs or symptoms as the September 2014 VA opinion provider specifically opined that degenerative changes (which the Veteran has) typically develop over time.  Accordingly, the Board finds that the special provisions pertaining to undiagnosed illnesses are not applicable, and service connection for back and neck disabilities cannot be granted under the presumptive provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  

Based on the foregoing, the Board finds that the preponderance of the evidence is against the claims of service connection for back and neck disabilities. Therefore, the benefit of the doubt doctrine does not apply, and the appeals in the matter must be denied.


ORDER

Service connection for a back disability is denied.

Service connection for a neck disability is denied.


REMAND

The Board finds that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to the claim of service connection for migraines.

On September 2007 VA examination, the Veteran reported a head injury following a motor vehicle accident (MVA) in 1995 (postservice); he denied any loss of consciousness as a result of the MVA.  He stated that his headaches have been the same for the last six years: blurred vision, bilateral temporal pain radiating into the posterior occiput, occasional nausea and dizziness, and photophobia; he further stated that they are occasionally related to PTSD or to jaw clenching and bruxism.  The examiner noted that stress and PTSD seem to be his triggers and that other triggers were "unknown."  Common migraines, with tension headache component related to bruxism and jaw clenching, was diagnosed.  The etiology was determined to be related to the known conditions of migraine and TMJ problems.  

In March 2014 testimony, the Veteran stated that he first experienced migraines within six months of his deployment and that they have been consistent since service.   

Pursuant to the Board's June 2014 remand, a September 2014 VA medical opinion was obtained.  The opinion provider noted the September 2007 VA examination and identified a number of "causative factors", including bruxism attributed to a history of methamphetamine use, and a 1995 TBI.

The Veteran is currently service-connected for PTSD.  The Board notes that based on the Veteran's report, the 2007 VA examination indicated that his PTSD "seems to be" a trigger for his migraines.  In addition, other etiological factors are identified for which the Veteran is not service-connected.   Additionally, because service connection may alternatively be established if his migraines are attributed to a medically unexplained chronic multisymptom illness based on his Persian Gulf Veteran status (which has not been addressed), the Board finds that another medical opinion is necessary.  

Accordingly, the case is REMANDED for the following:

1. The AOJ should arrange for the Veteran's record to be forwarded for review and an addendum opinion regarding the likely etiology of the Veteran's migraines, with examination only if deemed necessary by the provider.  The entire record should be reviewed in connection with the opinion requested and the consulting provider should provide opinions that respond to the following:

(a) Is it at least as likely as not (a 50% or better probability) that the Veteran's migraines are caused by his service-connected PTSD?  The opinion provider/examiner must consider and discuss as necessary the September 2007 VA examination report indicating PTSD may be a trigger for his migraines; and

(b) If not, is it at least as likely as not (a 50% or better probability) that the Veteran's migraines were aggravated (worsened beyond the natural progression) by his service-connected PTSD? 

If the provider finds that the Veteran's migraines were not caused, but were aggravated by his PTSD, the opinion provider should specify, to the extent possible, the degree of disability (pathology/impairment) that is due to such aggravation. 

(c) Please identify whether the Veteran's migraines are a medically unexplained chronic multisymptom illness.  The provider should note that a diagnosed illness with partially understood pathophysiology or etiology will not be considered "medically unexplained." 

A complete rationale for all opinions should be provided.

2. The AOJ should then review the record and re-adjudicate the claim of service connection for migraines.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


